NOT FOR PUBLICATION

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

LIONELL G. MILLER, HONORABLE ANNE E. THOMPSON

Plaintiff,
Civil Action
Vv. No. 12-4470 (AET-LHG)

GARY M. LANIGAN, et al.,

OPINION
Defendants.

 

 

THOMPSON, District Judge:

This matter comes before the Court on Defendants’ R. Fraley and Francis McDonough
Motion for Reconsideration of the Court’s February 6, 2019 Opinion and Order denying in part
their Motion for Summary Judgment. (ECF No. 86). Plaintiff Lionell Miller opposes the motion.
(ECF No. 93). The Court has issued the opinion below based on the written submissions of the
parties and without oral argument pursuant to Local Civil Rule 78.1(b). For the reasons stated
below, the motion for reconsideration is granted on Defendants’ qualified immunity argument.

However, the Court reaches the same decision as before and denies qualified immunity.!

 

' An unredacted version of this Opinion is filed under seal. (ECF No. 94).
BACKGROUND

As the parties are familiar with the facts of the case, the Court relies on its statement of
the factual and procedural background of this matter set forth in its February 6, 2019 Opinion,
(ECF No. 82), reciting only the information necessary to resolve the motion for reconsideration.

Defendants first moved for summary judgment on Plaintiff’s complaint on February 3,
2017. (ECF No. 40). The Honorable Michael A. Shipp, D.N.J.,? denied summary judgment on
Plaintiff’s retaliation claim and on his failure to protect claim insofar as it was based on
Defendants’ failure to intervene in the altercation between Plaintiff and Inmate Johnson at New
Jersey State Prison (“NJSP”) because Defendants did not produce copies of relevant internal
policies. Miller v. Fraley, No. 12-4470, 2017 WL 3429343, at *7 (D.N.J. Aug. 9, 2017). Judge
Shipp granted summary judgment to Defendants on Plaintiff’s assault and battery claim. Jd. He
determined that Plaintiff was precluded from arguing that Defendants opened the shower door
and that Plaintiff was acting in self-defense when Johnson attacked Plaintiff unprovoked as those
facts were inconsistent with the disciplinary charges of which Plaintiff was convicted. Jd. at *5.

Pro bono counsel was appointed for Plaintiff, and limited discovery ensued with copies of
the relevant prison policies exchanged pursuant to a confidentiality order. (ECF No. 61).
Defendants moved for summary judgment on the remaining claims, failure to protect and
retaliation, relying on the internal prison policies. In its February 6, 2019 Opinion, this Court
found that Defendants had not shown they were entitled to judgment as a matter of law as factual
questions regarding the reasonableness of their actions remained. (ECF No. 82). In particular,
the Court pointed out that Defendants had once again not provided the relevant prison policies on

summary judgment. (Id. at 5).

 

* The matter was reassigned to the undersigned on February 27, 2018. (ECF No. 63).
2
Defendants now move for reconsideration of that Order. They “fully acknowledge[] that
the policies’ absence was a gross oversight” and ask the Court to consider them now to prevent
“manifest injustice.” (ECF No. 86 at 3-4). They further argue the Court erred in denying
qualified immunity and in overlooking Plaintiff's waiver of certain claims. Plaintiff objects to the
motion for reconsideration, (ECF No. 93). The matter is now ripe for disposition. Fed. R. Civ. P.
78(b).

STANDARD OF REVIEW

Pursuant to Rule 59(e) of the Federal Rules of Civil Procedure and Local Civil Rule
7.1(i), a motion for reconsideration must be based on one of three grounds: (1) an intervening
change in controlling law, (2) new evidence not previously available, or (3) a clear error of law
or manifest injustice. N. River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir.
1995). Generally, a motion for reconsideration is intended “to correct manifest errors of law or
fact or to present newly discovered evidence.” Harsco Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d
Cir. 1985). But “[rJeconsideration is an extraordinary remedy that is granted very sparingly.”
Brackett v. Ashcroft, 2003 U.S. Dist. LEXIS 21312, at *2 (D.N.J. Oct. 7, 2003) (internal citations
omitted); see also L. Civ. R. 7.1(i), emt. 6(d). A motion for reconsideration may be granted only
if there is a dispositive factual or legal matter that was presented but not considered that would
have reasonably resulted in a different conclusion by the court. White v. City of Trenton, 848 F.
Supp. 2d 497, 500 (D.N.J. 2012). Mere disagreement with a court’s decision should be raised
through the appellate process and is thus inappropriate on a motion for reconsideration. United

States v. Compaction Sys. Corp., 88 F. Supp. 2d 339, 345 (D.N.J. 1999).
ANALYSIS
A. Qualified Immunity
The Court grants reconsideration on Defendants’ qualified immunity argument but
reaches the same conclusion as before.’ As part of their motion, Defendants have submitted the

internal management policies that were omitted from their two previous motions for summary

judgment. They assert these policies iii
P| make Defendant Fraley’s actions per se reasonable under

the circumstances. The Court’s reconsideration does not extend to the consideration of
information that was available to the parties at the time of the prior motion for summary
judgment but was not submitted, especially after Judge Shipp denied the first motion for
summary judgment in part because Defendants failed to produce the relevant polices. Miller v.
Fraley, No. 12-4470, 2017 WL 3429343, at *6 (D.N.J. Aug. 9, 2017) (“Defendants, however,
never provided the Court with the Internal Management Procedure, thus precluding the Court
from assessing whether Defendants acted in accordance with the Procedure. . . . Defendants have
nevertheless failed to establish entitlement to judgment as a matter of law with respect to their
alleged failure to intervene in the altercation between Plaintiff and inmate Johnson.”). See also
Bowers v. Nat'l Collegiate Athletic Ass'n, 130 F. Supp. 2d 610, 613 (D.N.J. 2001) (motions for
reconsideration “are not an opportunity to argue what could have been, but was not, argued in the

original set of moving and responsive papers”). The Court cannot have “overlooked” evidence

 

3 “The United States Court of Appeals for the Third Circuit guided that a litigant's motion for
reconsideration should be deemed ‘granted’ when the court (the decision of which the litigant is
seeking a reconsideration of) addresses the merits—rather than the mere procedural propriety or
lack thereof—of that motion.” In re Telfair, 745 F. Supp. 2d 536, 538 n.1 (D.N.J. 2010), affd in
part, vacated in part sub nom. Telfair v. Office of U.S. Attorney, 443 F. App'x 674 (3d Cir. 2011)
(citing Pena—Ruiz v. Solorzano, 281 F. App’x 110, 111, n.1 (3d Cir. 2008)).

4
that was not provided to it. United States v. Jones, 158 F.R.D. 309, 314 (D.N.J. 1994) (“[A]
moving party's effort to expand the reargument to include matters that were not presented before
the court in the original motion, but that are submitted after the motion has been decided have
been rejected.”).

“Qualified immunity shields government officials from civil damages liability unless the
official violated a statutory or constitutional right that was clearly established at the time of the
challenged conduct.” Taylor v. Barkes, 135 S. Ct. 2042, 2044 (2015) (internal citation and
quotation marks omitted). Qualified immunity is an affirmative defense, and the burden of
pleading it rests with the defendant. See Thomas v. Independence Twp., 463 F.3d 285, 292 (3d
Cir. 2006) (citing Gomez v. Toledo, 446 U.S. 635 (1980)). The first prong of the analysis “asks
whether the facts, [t]aken in the light most favorable to the party asserting the injury, . . . show
the officer's conduct violated a [federal] right[.]” Tolan v. Cotton, 572 U.S. 650, 655-56 (2014)
(internal quotation marks and citations omitted) (alterations and omissions in original). “[C]ourts
may not resolve genuine disputes of fact in favor of the party seeking summary judgment.” Jd. at
656. See also Bistrian v. Levi, 912 F.3d 79, 83 n.2 (3d Cir. 2018) (“In assessing an assertion of
qualified immunity, we take the facts in the light most favorable to ‘the party asserting the
injury’... .” (quoting Scott v. Harris, 550 U.S. 372 (2007)). Viewing the facts in the light most
favorable to Plaintiff, a reasonable factfinder could conclude Defendants failed to protect
Plaintiff from being assaulted by Inmate Johnson.

“Being violently assaulted in prison is simply not part of the penalty that criminal
offenders pay for their offenses against society.” Farmer v. Brennan, 511 U.S. 825, 834 (1994)
(quotation marks omitted). “As such, the Eighth Amendment's Cruel and Unusual Punishments

Clause imposes on prison officials ‘a duty to protect prisoners from violence at the hands of
other prisoners.’” Bistrian v. Levi, 696 F.3d 352, 366-67 (3d Cir. 2012) (quoting Farmer, 511
U.S. at 833). As noted by both Judge Shipp and this Court in each of the prior decisions denying
summary judgment, whether the right to be protected from violence was violated is a fact-
intensive inquiry. There are disputed issues of fact remaining, e.g., how long it took for a Code
33 to be called, how long it took for the response team to arrive, and whether Defendant
McDonough was watching the altercation from the Officers’ Station. A reasonable juror
crediting Plaintiff's testimony could find that Defendants stood by and watched as Plaintiff was
assaulted by another inmate. This violates Plaintiffs constitutional rights. See Haley v. Gross, 86
F.3d 630, 642 (7th Cir. 1996) (noting that if officer “did witness an inmate assault, but failed to

intervene, his actions would seemingly ‘constitute a paradigm case of deliberate indifference.’”’).

Defendants argue the Internal Management Policies Pe
ee They assert that policy in and of itself

makes their actions reasonable. As noted supra, the Court cannot consider the newly submitted
policies on a motion for reconsideration because they were not provided to the Court at the time
of the original motion. Even if the Court were to consider the policies, there are still disputed
facts about Defendants’ actions. First, Internal Management Procedure NJSP.CUS.302.01
governing Restrictive Housing Activity Center Escort Officers has an effective date of
September 2016. (ECF No, 87-1 at 8). The Court has no way to know if this accurately reflects
the policy that was in place at the time of Plaintiff’s injuries in March 2011.* Even if this policy

is the same, there are discrepancies between the stated policy and Defendant Fraley’s actions.

For example, the policy emphatically states that Ee

 

* The effective date of the policy governing General Population Housing Officers is September
20, 2010. (ECF No. 87-1 at 2), Plaintiff was not housed in General Population at the time of the
incident.
a ee ee ee

(/d. (emphasis in original)). It further states that officers

 

(ECF No. 87-1 at 12). Defendant Fraley attempted to intervene verbally, but he admits he did not
personally signal the Code 33. (ECF No. 68-3 at 11 4 8). The length of time Plaintiff and
Johnson fought before Set. Stout signaled for the Code 33 is disputed. A juror could determine

that Defendant Fraley’s actions were unreasonable because he failed to follow the policy by not

certified that aa
Re <3:
BE ECF No. 69-3 at 19 7 9), RR (ECE No. 69-3 at 13 (emphasis

added)). This seems to indicate a distinction between Lt. Ptaszenski’s interpretation of the policy
and official NJSP policy. In short, there are too many unresolved factual questions for this Court
to find in Defendants’ favor as a matter of law.

“The second prong of the qualified-immunity analysis asks whether the right in question
was ‘clearly established’ at the time of the violation.” Tolan, 572 U.S. at 656 (internal citation
and quotation marks omitted). The Supreme Court has held that a right is clearly established
when the right is “sufficiently clear that every reasonable official would have understood that

what he is doing violates that right.” Taylor, 135 S. Ct. at 2044 (internal citation and quotation
marks omitted). There does not need to be “a case directly on point, but existing precedent must
have placed the statutory or constitutional question beyond debate.” /d. (internal quotation marks
omitted); see also Mammaro v. N.J. Div. of Child Prot. & Permanency, 814 F.3d 164, 169 3d
Cir. 2016), as amended (Mar. 21, 2016) (citing Taylor for proposition that “a ‘robust consensus
of cases of persuasive authority’ in the Court of Appeals could clearly establish a right for
purposes of qualified immunity”). “Although qualified immunity is a question of law determined
by the Court, when qualified immunity depends on disputed issues of fact, those issues must be
determined by the jury.” Monteiro v. City of Elizabeth, 436 F.3d 397, 405 (3d Cir. 2006),
Resolving all factual questions in Plaintiff's favor, the clearly established right is for a
prisoner not to have prison officials stand by and watch him be assaulted by another inmate. This
right has been established by the federal courts since at least Farmer v. Brennan, 511 U.S. 825
(1994). “There is no doubt that jail officials have a duty to protect detainees ‘from violence at
the hand of other inmates.’” Grieveson v. Anderson, 538 F.3d 763, 777 (7th Cir. 2008) (quoting
Borello y, Allison, 446 F.3d 742, 747 (7th Cir. 2006)). See also Haley v. Gross, 86 F.3d 630, 646,
(7th Cir. 1996) (“The defendants admitted during trial that they knew they had a duty to protect
inmates from other inmates. They could not have reasonably believed that their indifference to
Haley's pleas for help was lawful.”); Rand v. New Jersey, No. 12-2137 FLW, 2015 WL 1116310,
at *16 (D.N.J. Mar. 11, 2015) (“[T]here is no question that the Plaintiffs constitutional right to
not to be physically assaulted while incarcerated was clearly established... .”). In the
circumstances most favorable to Plaintiff, a reasonable officer would clearly have known that
delaying assistance and watching while Plaintiff was actively being assaulted violated Plaintiff’ s

constitutional rights by showing deliberate indifference to his plight.
The Court has identified several factual questions remaining. Because resolution of these
issues implicates “disputes over facts that might affect the outcome of the suit under the
governing law,” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986), summary judgment
on qualified immunity grounds is not appropriate at this time. See Fair v. Holley, No. 91 C 0988,
1993 WL 147548, at *2 (N.D. Ill. May 4, 1993) (denying qualified immunity on summary
judgment when there was a “factual dispute as to whether defendant . . . called for backup
assistance in a timely manner.”).

B. Waiver

Defendants also argue the Court erred when it failed to consider that Plaintiff waived
certain arguments. The Court declines to reconsider this argument. Plaintiffs statement of facts
provides Plaintiff’s position on the altercation responses of Defendants in a manner to preserve
the argument for summary judgment purposes. Defendants simply disagree with the Court’s
prior Opinion, which is not fertile ground for reconsideration. See Qureshi v. AG United States,
677 F. App’x 757, 763 (3d Cir. 2017) (“A motion to reconsider must be based on errors of fact or
law; mere disagreement with the outcome is not sufficient.”’).

CONCLUSION

For the reasons stated above, the motion for reconsideration is granted on the qualified

immunity question. The Court again denies qualified immunity based on disputed issues of fact.

The motion is otherwise denied. An accompanying Order will be entered.

  

[0[// F013 Uns E. Ghirg

Date ANNE E. THOMPSON
U.S. District Judge
